- Prepared by EDGARX.com Media release Coal & Allied Industries Limited 9 June 2017 Rio Tinto acknowledges that it has received a proposal from Glencore to acquire Rio Tinto's wholly-owned Australian subsidiary, Coal & Allied Industries Limited. The Rio Tinto board and management will give the proposal appropriate consideration and respond in due course. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, United Kingdom Illtud Harri T +44 20 7781 1152 M +44 7 David Outhwaite T +44 20 7781 1623 M +44 7 David Luff T +44 20 7781 1177 M +44 7 Investor Relations, United Kingdom John Smelt T +44 20 7781 1654 M +44 7 David Ovington T +44 20 7781 2051 M +44 7 Media Relations, Australia Ben Mitchell T +61 3 9283 3620 M +61 Anthony Havers T +61 8 9425 8557 M +61 Investor Relations, Australia Natalie Worley T +61 3 9283 3063 M +61 Rachel Storrs T +61 3 9283 3628 M +61 Nick Parkinson T +44 20 7781 1552 M +44 7 Rio Tinto plc 6 St James’s Square London SW1Y 4AD United Kingdom T +44 20 7781 2000 Registered in England No. 719885 Rio Tinto Limited 120 Collins Street Melbourne 3000 Australia T +61 3 9283 3333 Registered in Australia ABN 96 Page 2 of 2
